Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Blackstock et al. (US 2017/0113140)(Hereinafter referred to as Blackstock).
Regarding claim 1, Blackstock teaches a method (Among other things, embodiments of the present disclosure provide systems and methods for modifying avatar components of avatar datasets for multiple users, generating avatars based on the datasets, and displaying multiple avatars on a display screen of a graphical user interface. See Abstract) comprising: 
receiving, by a computer system, user selection, by a user, of an avatar story template (In another use case, the system and method can improve personalized content and storytelling by presenting different versions of a user's avatar in custom comics and animation. See paragraph [0066]); 
determining, by the computer system, user-specific parameters relating to the user (For example, a weather forecasting application might tell the user how to dress on a given day by showing a generic avatar wearing appropriate clothing, on a warm and rainy day, the avatar might appear in the application wearing a T-shirt and shorts and holding an umbrella. An improvement might be to give the user an option to connect and import an existing un-adapted avatar from another application, but this would make the user experience visually fragmented. Still another improvement might be to give the user the option to create a new avatar from scratch within the application, but this would add a time-consuming customization task and give the user an additional avatar to manage. If such an application integrated with an adaptable avatar system, the user would only need to connect a previously made avatar to the application to see a contextualized version of him- or herself appear in the weather forecast automatically, thereby making it much more personally relevant. For the application provider, each adaptable avatar becomes an immediate and familiar-looking common connection between itself and the user. See paragraph [0056]); 
generating, by the computer system, an avatar story based on the avatar story template (In another use case, the system and method can improve personalized content and storytelling by presenting different versions of a user's avatar in custom comics and animation. See paragraph [0066]); 
and displaying, by the computer system, the avatar story (In another use case, the system and method can improve personalized content and storytelling by presenting different versions of a user's avatar in custom comics and animation. See paragraph [0066]), 
but is silent to retrieving, by the computer system, real-time data based at least in part on the user- specific parameters;  obtaining, by the computer system, specific media based on at least one of the real-time data and user-specific parameters; generating, by the computer system, an avatar story by combining the avatar story template and the specific media; and displaying, by the computer system, the avatar story.
The limitations “retrieving, by the computer system, real-time data based at least in part on the user- specific parameters;  obtaining, by the computer system, specific media based on at least one of the real-time data and user-specific parameters; generating, by the computer system, an avatar story by combining the avatar story template and the specific media; and displaying, by the computer system, the avatar story.” when read in light of the rest of the limitations in claim 1 make claim 1 contain allowable subject matter.
Claims 10 and 16 are allowed because they contain similar subject matter to claim 10 and 16 in merely a different form.
Claims 27, 10-15 and 17-20 are allowed because they depend on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611